PER CURIAM.
Petitioner seeks to invoke the jurisdiction of this Court under Section 4(2) of Article V of the Florida Constitution, F.S. A., providing that “the supreme court may review by certiorari any decision of a district court of appeal that affects a class of constitutional or state officers * * *
The Court has heard argument of respective counsel on the question of whether this Court has jurisdiction and has con-eluded that, under the particular facts of this case, no jurisdiction is vested in this Court to entertain these proceedings.
■Certiorari denied.
THOMAS, DREW, THORNAL' and O’CONNELL, JJ., concur.
CALDWELL, J., concurs specially.
ROBERTS, C. J., and TERRELL, J., dissent.